DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 1/6/2021 (“Jan. Resp.”). In the Jan. Resp., claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date of the Claimed Invention
Claims 1-17 have proper section 112 support in the continuation-in-part application to which the instant application claims a benefit; thus, claims 1-17 each have an effective filing date of 10/21/2013.

Response to Arguments and Amendments
The previously presented claim rejections under 35 U.S.C. § 103 are withdrawn in light of the claim amendments and corresponding arguments submitted in the Jan. Resp. However, upon further search and consideration, the claims are rejected as indicated below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, step 512 is not in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited U.S. Pat. No. 8,929,257, to Goepp et al. (“Goepp”), in view of newly cited U.S. Pat. Appl. Publ’n No. 2002/0078153, to Chung et al. (“Chung”), both of which are in the same field of endeavor as the claimed invention.

Regarding claim 1, Goepp teaches:
A method for handling calls between associated devices of a shared telephony account (Goepp, Figs. 4-6), comprising:
establishing a communication session between a first end-user device and a second end-user device (Goepp, Figs. 4, 5, Col. 13, line 61-Col. 15, line 56);
receiving a first notification message from the first end-user device indicating that the communication session is at least one of visible or joinable by one or more devices associated with the first end-user device …; and sending a second notification message to the one or more devices (Goepp, Col. 16, lines 15-44, at least a message or status of users and/or the conference session are notifications sent to each user).
Goepp does not explicitly teach the additionally recited limitations. Chung remedies this and teaches “the one or more devices are associated with the first end-user device when the one or more devices are one of (i) pre-registered and stored with an association to the first end-user device, (ii) pre- authenticated to tether the one or more devices to the first end-user device, or (iii) pre- associated with a same user account profile”. Chung, ¶¶ [0014], [0102], [0141], each user is associated with a particular PAL and each PAL is associated with a conference, thus, each users’ PAL may link them together such as through a pre-associated user account profile (i.e., conference) or a pre-registration and association to one another. Chung also teaches at least the second notification message indicates “that a user of each of the one or more devices associated with the first end-user device may at least one of join or listen to the communication session, wherein the user of the first device is not the user of the one or more devices associated with the first end-user device.” Chung, Figs. 7, 10, ¶¶ [0083], [0141], each user of each device is different and at least other users may join the conference to which they are invited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the system of Goepp to associate multiple devices in a variety of ways to increase their ability to join a conference for a variety of reasons, such as increasing productivity of a group across users located worldwide. See Chung, ¶¶ [0004-0010].

Regarding claim 2, which depends from claim 1, Goepp further teaches “the first notification message designates the communication session as one of (a) visible and joinable by one or more devices associated with the first end-user device, (b) visible but not joinable by one or more devices associated with the first end-user device, or (c) joinable in listen only mode by one or more devices associated with (Goepp, Col. 16, lines 15-44, the status of the session and/or users is shown to other users, such as indications that a conference has begun but is not joinable.)

Regarding claim 3, which depends from claim 1, Goepp teaches “receiving a request from at least one of the one or more devices associated with the first end-user device to join the communication session; and establishing a conference session with the first end-user device, the second end-user device, and the at least one of the one or more devices associated with the first end-user device that requested to join the communication session.” (Goepp, Col. 4, lines 4-10, requests to join may be sent and received; Col. 13, line 61-Col. 15, line 56, sessions are established among users, such as in response to requests to join/establish a session.)

Regarding claim 4, which depends from claim 3, Goepp teaches “receiving a request to establish a private line between the first end-user device and the at least one of the one or more devices associated with the first end- user device participating in the conference session.” (Goepp, Col. 15, lines 45-56, a sub-conference may be private.)

Regarding claim 5, which depends from claim 4, Goepp teaches “establishing the private line between the first end-user device and the at least one of the one or more devices associated with the first end-user device participating in the conference session while the conference session is active.” (Goepp, Fig. 6, Col. 15, lines 45-56.)

Regarding claim 6, which depends from claim 3, Goepp further teaches “establishing the conference session includes sending an invitation message to one or more devices associated with the first end- user device for a conference session; and sending a re-invitation message to the first end-user (Goepp, Col. 15, lines 4-16, invitations, which would include re-invitations, may be sent for joining a conference.)

Regarding claim 7, which depends from claim 3, Goepp further teaches “receiving a request from at least one of the one or more devices associated with the first end-user device to join the communication session; and establishing a conference session with the first end-user device, the second end-user device, and the at least one of the one or more devices associated with the first end-user device that requested to join the communication session.” (Goepp, Col. 4, lines 4-7; Fig. 5, communication sessions are established.)

Regarding claim 8, which depends from claim 1, Goepp further teaches “data streams from each end-user device are coordinated in the conference session via a media relay.” (Goepp, Fig. 1, media module 108b, Col. 8, line 61-Col. 9, line 20.)

Regarding claim 10, Goepp teaches:
A method for automating conferencing in a communication session, comprising: 
receiving a request to establish a communication session between a first end- user device and a second end-user device (Goepp, Figs. 2, 4-6, steps 202, 402, 602);
determining one or more third end-user devices associated with the first end- user device that should be notified of the communication session based on configuration settings stored in association with the first end-user device … (Goepp, Col. 4, lines 4-7, Col. 11, lines 12-24, based on requests, for example, a determination may be made for inviting (notifying) users of a communication session); and
(Goepp, at least Fig. 2, step 216, Col. 12, lines 27-43).
Goepp does not explicitly teach the additionally recited limitations. Chung remedies this and teaches “the one or more third end-user devices are associated with the first end-user device when the one or more third end-user devices are one of (i) pre-registered and stored with an association, (ii) pre-authenticated to tether the one or more third end-user devices to the first end-user device, or (iii) pre-associated with a same user account profile”. Chung, ¶¶ [0014], [0102], [0141], each user is associated with a particular PAL and each PAL is associated with a conference, thus, each users’ PAL may link them together such as through a pre-associated user account profile (i.e., conference) or a pre-registration and association to one another. Chung also teaches at least the second notification message “indicating that a user of each of the one or more devices associated with the first end- user device may at least one of join or listen to the communication session, wherein the user of the first device is not the user of the one or more devices associated with the first end-user device.” Chung, Figs. 7, 10, ¶¶ [0083], [0141], each user of each device is different and at least other users may join the conference to which they are invited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the system of Goepp to associate multiple devices in a variety of ways to increase their ability to join a conference for a variety of reasons, such as increasing productivity of a group across users located worldwide. See Chung, ¶¶ [0004-0010].

Regarding claim 11, which depends from claim 10, Goepp further teaches “receiving a request from at least one of the one or more third end-user devices associated with the first end-user device to join the communication session; and establishing a conference session with the first end-user device, (Goepp, Col. 4, lines 4-10, requests to join may be sent and received; Col. 13, line 61-Col. 15, line 56, sessions are established among users, such as in response to requests to join/establish a session.)

Regarding claim 12, which depends from claim 10, Goepp further teaches “determining the one or more third end-user devices that are authorized in the configuration settings to participate in communication sessions associated with a communication identifier of the second end-user device.” (Goepp, Col. 8, line 67-Col. 9, line 4; Col. 12, line 64-Col. 13, line 6.)

Regarding claim 13, which depends from claim 10, Goepp further teaches “determining the one or more third end-user devices that include a communication identifier of the second end-user device in their address book.” (Goepp, Col. 9, line 61-Col. 10, line 10, a database with address information (i.e., address book) is accessed for identifying information of users.)

Regarding claim 16, Goepp teaches:
A method for automating conferencing in a communication session, comprising:
receiving, at a third end-user device associated with a first end-user device, a notification of an established communication session between the first end-user and a second end-user device ... (Goepp, at least Fig. 2, step 216, Col. 12, lines 27-43);
displaying an indication of the communication session and whether the communication session may be joined based on the notification received (Goepp, Col. 16, lines 15-44, at least a message or status of users and/or the conference session are notifications sent to each user);
(Goepp, Col. 4, lines 4-10, requests to join may be sent and received; Col. 13, line 61-Col. 15, line 56, sessions are established among users, such as in response to requests to join/establish a session).
Goepp does not explicitly teach the additionally recited limitations. Chung remedies this and teaches “the third end-user device is associated with the first end-user device when the third end-user device is one of (i) pre-registered and stored with an association to the first end-user device, (ii) pre-authenticated to tether the third end-user device to the first end-user device, or (iii) pre-associated with a same user account profile; displaying an indication of the communication session and whether the communication session may be joined based on the notification received”. Chung, ¶¶ [0014], [0102], [0141], each user is associated with a particular PAL and each PAL is associated with a conference, thus, each users’ PAL may link them together such as through a pre-associated user account profile (i.e., conference) or a pre-registration and association to one another. Chung also teaches at least “the notification indicates that a user of the third end- user device may at least one of join or listen to the communication session, wherein the user of the first end-user device is not the user of the one or more devices associated with the third end-user device.” Chung, Figs. 7, 10, ¶¶ [0083], [0141], each user of each device is different and at least other users may join the conference to which they are invited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chung with the system of Goepp to associate multiple devices in a variety of ways to increase their ability to join a conference for a variety of reasons, such as increasing productivity of a group across users located worldwide. See Chung, ¶¶ [0004-0010].

Regarding claim 17, which depends from claim 16, Goepp further teaches “the received notification indicates that the communication session is one of joinable with full participation or joinable (Goepp, Col. 16, lines 15-44, the status of the session and/or users is shown to other users, such as indications that a conference has begun but is not joinable.)

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goepp in view of Chung, and in further view of previously applied U.S. Pat. Appl. Publ'n no. 2014/0270129, to Bracken et al. ("Bracken"), all of which are in the same field of endeavor as the claimed invention.

Regarding claim 9, which depends from claim 1, neither Goepp nor Chung teach the additionally recited limitations. Bracken remedies this deficiency and teaches “receiving a request to share screen images related to the communication session displayed on the first user device with the one or more devices associated with the first end-user device.” (Bracken, ¶[0061].) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sharing a screen of a participant in a conference, such as in Bracken, with the combination of Goepp and Chung to allow a user to share information from their computer with the other attendees in a conference. (Bracken, ¶¶[0030], [0046], [0061].)

Regarding claim 15, which depends from claim 10, neither Goepp nor Chung teach the additionally recited limitations. Bracken remedies this deficiency and teaches “monitoring a communication session established between the first end-user device and the second end-user device; determining that one or more words spoken during the communication session is similar to one or more predefined keywords; and determining the one or more third end-user devices configured to be notified when a keyword similarity match is identified.” (Bracken, ¶[0045], the conference system may allow speech recognition, which happens while monitoring a session, accessing a database of known language, and notifying a user, such as through text, of converted speech.) It would have been obvious (Bracken, ¶¶[0030], [0045], [0046], [0061].)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goepp in view of Chung, and in further view of previously applied U.S. Pat. Appl. Publ'n no. 2010/0061539, to Cloran et al. ("Cloran"), all of which are in the same field of endeavor.

Regarding claim 14, which depends from claim 10, neither Goepp nor Chung teach the additionally recited limitations. Cloran remedies this deficiency and teaches “determining the one or more third end-user devices that have participated in previous calls with the second end-user device.” (Cloran, ¶[0026], historical information, such as participation in calls, is provided.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine providing historical call participation of a conferee, such as in Cloran, with the combination of Goepp and Chung to facilitate faster identification of attendees or other callers that a particular user may want to (or not want to) interact with. (Cloran, ¶[0023].)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2010/0251177, 2013/0263020, 2011/0270922, and 2014/0317205 all describe various conference scenarios in which users are added and managed.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/JOSHUA KADING/    	Primary Examiner, Art Unit 2413